Mr. Justice MacLeary,
after making the above statement of facts, delivered the opinion of the court.
An appeal lies from final judgments, and in addition to those which put an end to the action, decisions rendered upon an incidental issue or collateral matters which terminate the action and render its continuation impossible, are also considered as final, in accordance with the provisions of article 1688 of the Law of Civil Procedure.
The order of November 19, 1903, from which the appeal was prosecuted, which was limited to denying a reconsideration of the order of the 1st of October, and which refused intervention in the work of harvesting the coffee crop of the rural estate in question, within the summary proceedings prescribed by the Mortgage Law, cannot be considered as final, inasmuch as it does not put an end to anything, nor does it make impossible the continuation of the action, and therefore the appeal was properly disallowed by the District •Court of Mayagiiez.
The object of this remedy in complaint is to obtain the admission or refusal to admit the appeal which was denied, and if this court should order its admission it would go counter to articles 175 and 176 of the Regulations for the ■execution of the Mortgage Law, inasmuch as those provisions prescribe that said proceedings cannot be suspended even at the instance of the debtor himself, and if the appeal were to be admitted, its primary effect would be the suspension of *181tlie proceedings, since the court would then be without jurisdiction to continue to act in the premises.
By the denial of the complaint, and, therefore, of the admission of the appeal, the law is complied with and no injury is entailed upon the debtor, for he has in his favor all the remedies granted by paragraph 9 of article 175 of the regulations previously cited; and he may even secure the effectiveness of the judgment rendered in the action which may be instituted at his instance, by praying therein for th'e retention of the whole or a part of the sum which should be delivered to the execution creditor by virtue of the executory proceedings, in accordance with paragraph 10 , of said article 175 of the law in question.
The appeal taken by Attorney Fernando Vázquez, as counsel for Domingo Bivera, from the order of December 5, 1903, made by the District Court of Mayagüez, is disallowed, and said order is affirmed with costs against the appellant. This decision is ordered to be communicated to the District Court of Mayagüez for such action as may be proper.
Chief Justice Quiñones and Justices Hernandez, Figue-ras and Sulzbacher concurred.